Citation Nr: 1000087	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected right knee postoperative 
patellofermoral syndrome.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 
1997.  The Veteran was awarded a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The claim for service connection for bilateral hearing loss 
was initially denied by the RO in March 1998.  Although the 
RO apparently reopened this claim in April and granted 
service connection for left ear hearing loss in February 
2008, the Board must independently consider the question of 
whether new and material evidence has been received for the 
issue of service connection for right ear hearing loss 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In a March 2007 statement, prior to promulgation of a 
decision in the appeal for an increased rating for tinnitus, 
the Veteran's representative communicated that he wished to 
withdraw that appeal.


2.  The Veteran is in receipt of the maximum rating for 
dislocated semilunar cartilage.  The Veteran's right knee 
disability is manifested by subjective complaints of pain, 
fatigue, weakness and lack of endurance.  There is no 
evidence of subluxation or lateral instability, ankylosis, 
impairment of the tibia or fibula, limitation of extension, 
or limitation of flexion of 15 degrees.  

3.  In April 2005, the RO denied the Veteran's claim for 
service connection for a back condition.  The Veteran did not 
appeal.  

4.  Evidence received since the April 2005 decision does not 
raise a reasonable possibility of substantiating the claim.

5.  In April 2005, the RO denied the Veteran's claim for 
service connection for a bilateral hip condition.  The 
Veteran did not appeal.  

6.  Evidence received since the April 2005 decision does not 
raise a reasonable possibility of substantiating the claim.

7.  In April 2005, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss.  The Veteran 
did not appeal.  

8.  Evidence received since the April 2005 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
an increased rating for tinnitus, the criteria for withdrawal 
of a substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).

2.  The criteria for a disability rating greater than 20 
percent for service-connected right knee postoperative 
patellofermoral syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5258-5260 (2009).  

3.  The April 2005 RO decision denying service connection for 
a back condition is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  New and material evidence has not been received since the 
RO's April 2005 decision; the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The April 2005 RO decision denying service connection for 
a bilateral hip condition is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

6.  New and material evidence has not been received since the 
RO's April 2005 decision; the claim for service connection 
for a bilateral hip disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  The April 2005 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

8.  New and material evidence has not been received since the 
RO's April 2005 decision; the claim for service connection 
for right ear hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a March 2007 statement, the Veteran's representative 
communicated that he wished to withdraw his appeal for an 
increased rating for tinnitus.  There is no remaining 
allegation of error of fact or law for appellate 
consideration, and that appeal is withdrawn.  Accordingly, 
the Board does not have jurisdiction to review the appeal, 
and it is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
Veteran with respect to the issue of entitlement an increased 
rating for tinnitus.

II.  Increased rating right knee

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In March 1998, the Veteran was granted service connection for 
right knee patellofermoral syndrome and assigned a disability 
rating of 10 percent, effective July 19, 1997, under 
Diagnostic Codes 5299-5260.  In May 2001, the Veteran was 
granted a temporary 100 percent disability rating from 
February 12, 2001; thereafter the 10 percent rating was 
continued.  Following a Board remand in October 2003, the 
Veteran was granted a disability rating of 20 percent in 
December 2003 rating decision for medial meniscus tear with a 
history of patellofermoral syndrome of the right knee under 
Diagnostic Code 5260-5258, effective April 1, 2001.  In June 
2004, the Veteran was granted a temporary 100 percent 
disability rating from July 9, 1999 to September 1, 1999 
under Diagnostic Code 5258-5260.  In August 2004, the Board 
denied the Veteran's claim for a rating higher than 20 
percent from June 15, 2001 for his service-connected right 
knee disability.  In the June 2006 rating action on appeal, 
the RO decreased the disability rating to 10 percent from 
April 17, 2006.  In a December 2006 rating decision, the 20 
percent disability rating was restored under Diagnostic Code 
5258-5260.  38 C.F.R. § 4.71a (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen).

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not applicable to ratings under Diagnostic 
Code 5258 because this code is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  20 percent is the maximum schedular rating available 
under Diagnostic Code 5258.  


Diagnostic Codes 5260 and 5261 focus on limitation of motion 
of the knee.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent for the right 
knee disability based on limitation of motion.  VA 
examinations during the appellate period reveal that the 
Veteran has not shown any limitation of extension in that his 
extension has been 0 degrees.  See VA treatment report dated 
February 2005 and VA examinations dated May 2007 and March 
2008.  Only during February 2005 VA treatment has the Veteran 
been reported to have limitation of flexion, but it was only 
limited to 30 degrees, which would not warrant a 30 percent 
evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  During VA examinations and treatment, the Veteran did 
exhibit painful motion following repetitive use.  However, a 
higher rating is not warranted as the medical evidence has 
not shown any additional limitation of function.  During the 
March 2008 VA examination, the Veteran reportedly complained 
of having fatigue, weakness, and lack of endurance.  However, 
the examiner stated that these complaints did not limit the 
Veteran's joint function as there was no clinical or 
objective evidence of additional limitation due to the 
claimed flare-ups beyond the measured and reported ranges.  
Therefore, a higher disability rating is not warranted based 
on DeLuca standards.  

In order to warrant an evaluation in excess of 20 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 15 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The Veteran's range of motion, as stated 
above, has been, at worst, 0 to 30 degrees.  Such limitation 
of motion is not sufficient to warrant a rating higher than 
20 percent under Diagnostic Code 5260.

The Board has considered whether an additional or higher 
rating would be available under other Diagnostic Codes.  
However, there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256), recurrent subluxation or lateral 
instability (Diagnostic Code 5257), or impairment of the 
tibia and fibula (Diagnostic Code 5262).  Therefore, these 
Diagnostic Codes are not applicable.  

The Veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against a rating higher than 20 percent for the Veteran's 
right knee postoperative patellofermoral syndrome.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's right knee postoperative patellofermoral syndrome 
should be increased for any separate periods based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected right knee disability is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

III.  Claims to reopen

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Back disability

The Veteran's claim of entitlement to service connection for 
a back disability was denied in an April 2005 rating action.  
The basis of the denial was that the Veteran's back condition 
was not shown to be related to service-connected 
patellofermoral syndrome of the right knee or posttraumatic 
degenerative arthritis of the left knee nor was it shown to 
be related to the Veteran's period of active duty.  After 
appropriate notice of this decision and of his appellate 
rights, the Veteran did not file a timely appeal and the 
decision therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the April 2005 rating 
decision consisted of service treatment records and VA and 
private treatment records.

Evidence relating to the claim for service connection for a 
back disability received since the April 2005 rating decision 
that is new consists of private and VA post-service treatment 
records.  The new evidence shows that the Veteran was treated 
for a back disability.  However, the recently submitted 
records do not contain medical evidence showing that the 
Veteran's back disability is related to service.  Therefore, 
while these records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence 
demonstrating that the Veteran's back disability is related 
to his active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2005 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for a back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  The appeal is denied.  

B.  Bilateral hip disability

The Veteran's claim of entitlement to service connection for 
bilateral hip disability was denied in an April 2005 rating 
action.  The basis of the denial was that the evidence did 
not show that a bilateral hip condition had been clinically 
diagnosed, only evidence of right hip pain was shown.  The RO 
explained that pain alone, without a diagnosed or 
identifiable underlying malady or condition, did not in and 
of itself constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  After appropriate notice of this decision 
and of his appellate rights, the Veteran did not file a 
timely appeal and the decision therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the April 2005 rating 
decision consisted of service treatment records and VA and 
private treatment records.

Evidence relating to the claim for service connection for 
bilateral hip disability received since the April 2005 rating 
decision that is new consists of private and VA post-service 
treatment records.  The new evidence does not contain any 
medical evidence showing that the Veteran currently suffers 
from a bilateral hip disability.  Only complaints of pain 
have been recorded.  Therefore, while these records are new, 
they are not material within the meaning of 38 C.F.R. § 
3.156(a) because they do not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The 
record still lacks competent evidence of the existence of 
bilateral hip disability.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2005 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for bilateral hip disability.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

C.  Right ear hearing loss

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

The Veteran's claim of entitlement to service connection for 
right ear hearing loss was initially denied in a March 1998 
rating decision and in an April 2005 rating action the RO 
declined to reopen the claim.  The basis of the denial was 
that there was no evidence of hearing loss for VA 
compensation purposes.  After appropriate notice of this 
decision and of his appellate rights, the Veteran did not 
file a timely appeal and the April 2005 decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The evidence of record at the time of the April 2005 rating 
decision consisted of service treatment records and VA and 
private treatment records.

Evidence relating to the claim for service connection for 
right ear hearing loss received since the April 2005 rating 
decision that is new consists of a private audiological 
examination dated January 2008.  The new evidence shows pure 
tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The new evidence does not contain 
medical evidence showing current right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  Therefore, while this record 
is new, it is not material within the meaning of 38 C.F.R. § 
3.156(a) because it does not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The 
record still lacks competent evidence demonstrating that the 
Veteran has right ear hearing loss as defined by VA 
standards.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2005 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

IV.  Notice and Assistance

As an initial matter, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist 
regarding the claim for an increased rating for tinnitus as 
those duties are not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice was sent in September 2005, September 2007, 
March 2008, and May 2008 and the claims were readjudicated in 
a June 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  Regarding the claim for an 
increased rating for a right knee disability, the appellant 
was afforded physical examinations and medical opinions were 
obtained as to the etiology and severity of the disability.  
For the claims to reopen, a VA examination is not required 
because the Veteran has not submitted new and material 
evidence to reopen the claims for service connection for a 
back disability, bilateral hip disability, and right ear 
hearing loss.  See 38 C.F.R. § 3.159(c)(4)(iii).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal for entitlement to an increased rating for 
tinnitus is dismissed.

Entitlement to a disability rating in excess of 20 percent 
for service-connected right knee postoperative 
patellofermoral syndrome is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hip disability.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right ear 
hearing loss.  The claim to reopen is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


